Order
PER CURIAM:
Kevin D. Smith appeals the denial, following an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Smith argues that trial counsel was ineffective in failing to object to, or request other relief from, alleged references to and evidence of Smith’s prior bad acts. Smith further alleges that trial counsel was ineffective for eliciting testimony favorable to the State when cross-examining the State’s DNA expert. But because the evidence of Smith’s guilt was overwhelming, he failed to demonstrate any resulting prejudice from counsel’s alleged errors, and we affirm the motion court’s decision. Rule 84.16(b).